IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sunrise Energy, LLC                   :
                                      :
            v.                        :   No. 1282 C.D. 2015
                                      :
FirstEnergy Corp. and                 :
West Penn Power Company,              :
                   Appellants         :


                                  ORDER



             NOW, December 12, 2016, having considered appellants’ application

for reargument/reconsideration en banc and appellee’s answer in response thereto,

the application is denied.




                                          MARY HANNAH LEAVITT
                                          President Judge